Case 0:20-cv-61262-AHS Document 1 Entered on FLSD Docket 06/26/2020 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION

                                            CASE NO.:

 DOROTHY COSTELLO,


        Plaintiff,

 vs.

 UNITED COLLECTION BUREAU, INC.
 a Foreign Profit Corporation

       Defendant.
 _________________________________/


                       COMPLAINT & DEMAND FOR JURY TRIAL

         Plaintiff, DOROTHY COSTELLO (“Plaintiff” or “COSTELLO”), by and through

  undersigned counsel, files this Complaint against Defendant, UNITED COLLECTION

  BUREAU, INC (“Defendant” or “UCB”), and states as follows:

                                    NATURE OF THE SUIT

          1.     This action is brought under the Fair Labor Standards Act (“FLSA”) to recover

  from Defendant overtime compensation, lost wages including front and back pay, liquidated

  damages, reasonable attorneys’ fees and costs, and any other damages permitted by law.

                          PARTIES, JURISDICTION, AND VENUE

         2.      Plaintiff was an employee who performed administrative support services on

  behalf of Defendant in Broward County, Florida.

         3.      UCB is a Foreign Profit Corporation located in Broward County, Florida, and

  which, at all times relevant, performed work in Broward County, Florida.

                                                 1
Case 0:20-cv-61262-AHS Document 1 Entered on FLSD Docket 06/26/2020 Page 2 of 7



         4.      Jurisdiction is proper in this Court, as the claims are brought pursuant to the Fair

  Labor Standards Act, as amended (29 U.S.C. § 201, et seq., hereinafter “FLSA”), to recover

  unpaid overtime wages, an additional equal amount as liquidated damages, to obtain declaratory

  relief, and reasonable attorneys’ fees and costs.

         5.      Venue is proper in this Court, as the actions giving rise to this lawsuit occurred

  in Broward County, Florida.

                                        FLSA COVERAGE

         6.      At all times material hereto, Defendant was, and continues to be an “employer”

  within the meaning of 29 U.S.C. § 203(d).

         7.      At all times material hereto, Plaintiff was an “employee” within the meaning of

  the FLSA.

         8.      At all times material hereto, Defendant was Plaintiff’s “employer” within the

  meaning of the FLSA.

         9.      Based upon information and belief, the annual and gross revenue of Defendant

  was in excess of $500,000.00 per annum during the all times relevant.

         10.     At all times material hereto, Defendant was, and continues to be, an “enterprise

  engaged in commerce” or in the production of goods for commerce as defined by the FLSA.

         11.     At all times material hereto, Defendant was primarily engaged in providing,

  among other things, debt collection services, to local and out of state clients via its business

  located in Davie, Broward County, Florida.

         12.     At all times material hereto, Plaintiff was “engaged in commerce” within the

  meaning of § 6 and § 7 of the FLSA, but not for purposes of the Motor Carrier Act.

         13.     At all times material hereto, Plaintiff was engaged in the “production of goods

  for commerce” and subject to the individual coverage of the FLSA, but not for purposes of the
                                                  2
Case 0:20-cv-61262-AHS Document 1 Entered on FLSD Docket 06/26/2020 Page 3 of 7



  Motor Carrier Act.

           14.   At all times material hereto, Defendant had two (2) or more employees handling,

  selling, or otherwise working on goods or materials that had been moved in or produced for

  commerce, such as printers, computers, and office equipment and supplies, but which had come

  to rest within its location in Broward County, Florida.

                                  FACTUAL ALLEGATIONS

           15.   Plaintiff worked for Defendant under the title of Administrative Support from

  May 4, 2004, through April 1, 2020.

           16.   Plaintiff always worked in Broward County, Florida, and her activities were at

  all times controlled and closely supervised by Defendant’s managers and supervisors.

           17.   Plaintiff had no authority to hire or fire employees of UCB.

           18.   Plaintiff had no authority to discipline employees of UCB.

           19.   Plaintiff had no authority to determine the schedules to be worked by any

  employees of UCB, or to change the schedules.

           20.   Plaintiff had no authority to set rates of pay for other employees or agents of

  UCB.

           21.   Plaintiff had no input into performance reviews of other employees or agents of

  UCB.

           22.   All of Plaintiff’s major decisions had to be cleared in advance by one of UCB’s

  supervisors.

           23.   Plaintiff was closely monitored by UCB’s managers and supervisors at all

  times.

           24.   Plaintiff followed procedures established by UCB and did exactly as he was

  instructed to do.
                                                  3
Case 0:20-cv-61262-AHS Document 1 Entered on FLSD Docket 06/26/2020 Page 4 of 7



         25.      Throughout Plaintiff’s employment, Defendant regularly required Plaintiff to

  work in excess of forty (40) hours per week.

         26.      Defendant paid Plaintiff an hourly rate.

         27.      From May 4, 2004, until April of 2020, Plaintiff regularly worked forty-five

  (45) or more hours per week for Defendant.

         28.      Defendant failed to pay Plaintiff full and proper overtime compensation for all

  hours worked over forty (40) per week during the above-noted time period, instead paying her

  nothing at all for such hours during all of her periods.

         29.      Throughout her employment, Defendant ordered Plaintiff to complete tasks and

  meet deadlines that would force her, and other non-exempt employees, to work more than forty

  (40) hours a week.

         30.      If Plaintiff failed to complete these mandatory tasks, her job and position were

  threatened.

         31.      Simultaneously, Defendant ordered Plaintiff to never clock in hours in excess of

  forty (40) in Defendant’s timekeeping system.

         32.      As a result, Plaintiff was forced to work “off the clock” to complete tasks required

  by Defendant.

         33.      When Plaintiff worked more than forty (40) hours in a given work week,

  Defendant failed to properly pay her for all overtime hours worked.

         34.      Plaintiff should have been compensated at the rate of one and one-half times

  Plaintiff’s regular rate for all hours that Plaintiff worked in excess of forty (40) hours per week,

  as required by the FLSA, throughout her employment.

         35.      Defendant violated Title 29 U.S.C. §207 in that:

         (a) Plaintiff worked in excess of forty (40) hours in one or more workweeks for her
                                                   4
Case 0:20-cv-61262-AHS Document 1 Entered on FLSD Docket 06/26/2020 Page 5 of 7



               period of employment with Defendant;

         (b) No payments or provisions for payment have been made by Defendant to properly

               compensate Plaintiff at the statutory rate of one and one-half times Plaintiff’s regular

               rate for all hours worked in excess of forty (40) hours per work week, as provided

               by the FLSA; and

         (c) Defendant failed to maintain proper time records as mandated by the FLSA.

         36.      Prior to violating the FLSA, Defendant did not consult with an attorney to

  evaluate whether Plaintiff’s actual job duties and pay structure rendered her exempt from

  recovering payment for all overtime worked under the FLSA.

         37.      Prior to violating the FLSA, Defendant did not consult with the DOL to evaluate

  whether Plaintiff’s actual job duties and pay structure rendered her exempt from recovering

  payment for all overtime worked under the FLSA.

         38.      Prior to violating the FLSA, Defendant did not consult with an accountant to

  evaluate whether Plaintiff’s actual job duties and pay structure rendered her exempt from

  recovering payment for all overtime worked under the FLSA.

         39.      Based on the allegations in Paragraphs 36-38, above, Plaintiff is entitled to

  liquidated damages, as Defendant has no objective or subjective good faith belief that its pay

  practices were in compliance with the FLSA.

         40.      Plaintiff has retained the law firm of RICHARD CELLER LEGAL, P.A. to

  represent her in the litigation and has agreed to pay the firm a reasonable fee for its services.

                                       COUNT I
                VIOLATION OF 29 U.S.C. §207 OVERTIME COMPENSATION

         41.      Plaintiff reincorporates and re-alleges paragraphs 1 through 40, above, as though

  set forth fully herein, and further alleges as follows:

                                                    5
Case 0:20-cv-61262-AHS Document 1 Entered on FLSD Docket 06/26/2020 Page 6 of 7



         42.     Plaintiff is entitled to be paid time and one-half her regular rate of pay for each

  hour worked in excess of forty (40) per work week.

         43.     During Plaintiff’s employment with Defendant, Plaintiff regularly worked

  overtime hours, but was not paid full and proper time-and-one-half compensation for all hours

  worked.

         44.     Plaintiff was not an exempt employee as defined by the FLSA, and was instead

  an hourly-paid, non-exempt employee as defined by the FLSA.

         45.     As a result of Defendant’s intentional, willful, and unlawful acts in refusing to

  pay Plaintiff time and one half her regular rate of pay for each hour worked in excess of forty

  (40) per work week in one or more work weeks, Plaintiff has suffered damages in addition to

  incurring reasonable attorneys’ fees and costs.

         46.     As a result of Defendant’s willful violation of the FLSA, Plaintiff is entitled to

  liquidated damages.

         WHEREFORE, Plaintiff respectfully requests that judgment be entered in her favor

  against Defendant, and that this Court:

                 a. Declare, pursuant to the FLSA that the acts and practices complained of

                     herein are in violation of the maximum hour provisions of the FLSA;

                 b. Award Plaintiff overtime compensation in the amount due to her for time

                     worked in excess of forty (40) hours per work week;

                 c. Award Plaintiff liquidated damages in an amount equal to the overtime

                     award;

                 d. Award Plaintiff reasonable attorney’s fees and costs and expenses of the

                     litigation pursuant to 29 U.S.C. §216(b);

                 e. Award Plaintiff pre-judgment interest; and order any other and further relief
                                                    6
Case 0:20-cv-61262-AHS Document 1 Entered on FLSD Docket 06/26/2020 Page 7 of 7



                    that the Court deems just and proper.

                                         JURY DEMAND
        Plaintiff demands trial by jury on all issues so triable as a matter of right by jury.

 DATED this 26th day of June, 2020.

                                                      Respectfully Submitted,


                                                      /s/Noah E. Storch
                                                      Noah E. Storch, Esq.
                                                      Florida Bar No. 0085476
                                                      RICHARD CELLER LEGAL, P.A.
                                                      10368 W. SR 84, Suite 103
                                                      Davie, Florida 33324
                                                      Telephone: (866) 344-9243
                                                      Facsimile: (954) 337-2771
                                                      E-mail: noah@floridaovertimelawyer.com

                                                      Trial Counsel for Plaintiff




                                                  7
